

	

		III

		109th CONGRESS

		1st Session

		S. RES. 103

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			

				Mrs. Hutchison (for

			 herself and Mr. Cornyn) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the Lady Bears of Baylor

		  University for winning the 2005 National Collegiate Athletic Association

		  Division I Women's Basketball Championship.

	

	

		

			Whereas the Baylor University

			 women's basketball team won its first national championship by defeating

			 Michigan State, 84 to 62, the second largest margin of victory in the history

			 of women’s basketball championship games;

		

			Whereas the Lady Bears

			 finished the 2004–2005 season with a record of 33 wins and 3 losses, including

			 winning their final 20 consecutive games;

		

			Whereas Coach Kim

			 Mulkey-Robertson brought the Lady Bears to their first national championship

			 and became the first woman to have been both a head coach and a player on a

			 national championship team;

		

			Whereas Coach Kim

			 Mulkey-Robertson took the Lady Bears from the bottom of the Big 12 standings in

			 2000 to a national championship in 5 years;

		

			Whereas All-American Sophia

			 Young, who averaged 22 points in the tournament, reached double figures in all

			 36 games in the 2004–2005 season, with 17 double-doubles, and had 26 points in

			 the final game to be the high scorer in the championship game;

		

			Whereas All-American

			 Steffanie Blackmon scored 22 points and had 7 rebounds to lead the Lady Bears

			 to the championship;

		

			Whereas Emily Niemann made

			 key 3-point shots to boost the Lady Bears to victory in an exciting final

			 game;

		

			Whereas the entire team

			 should be commended for their work together;

		

			Whereas Baylor University has

			 demonstrated its excellence in both athletics and academics, and has

			 significantly advanced the sport of women's basketball by demonstrating hard

			 work and sportsmanship; and

		

			Whereas the Baylor University

			 Lady Bears are the pride of Waco and the rest of the great State of Texas: Now,

			 therefore, be it

		

	

		

			That the Senate commends the

			 Lady Bears of Baylor University for—

			

				(1)

				winning the 2005 National

			 Collegiate Athletic Association Division I Women's Basketball Championship;

			 and

			

				(2)

				completing the 2004–2005

			 women's basketball season with a record of 33 wins and 3 losses.

			

